        Case 1:15-cv-01575-TCW Document 74 Filed 04/04/19 Page 1 of 1




       In the United States Court of Federal Claims
                                      No. 15-1575C

                                  (Filed: April 4, 2019)

*************************************
                                    *
BRYNDON FISHER,                     *
                                    *
                    Plaintiff,      *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
                    Defendant.      *
                                    *
*************************************


                                         ORDER

      On April 4, 2019, the Court heard oral argument on Defendant’s motion for
summary judgment in the above-captioned case. For the reasons stated in open court, it
appears to the Court that this case involves issues of material fact that preclude any grant
of summary judgment. Accordingly, Defendant’s motion is DENIED.

      The parties shall submit a joint status report detailing how they would like to
proceed with this case on or before April 18, 2019.

       IT IS SO ORDERED.

                                                        s/ Thomas C. Wheeler
                                                        THOMAS C. WHEELER
                                                        Judge
